Citation Nr: 9927296	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-32 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a kidney 
disorder, to include glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 decision by 
the RO.


FINDINGS OF FACT

1.  By a decision entered in September 1997, the RO, among 
other things, denied an application to reopen a claim of 
entitlement to service connection for a kidney disorder, to 
include glomerulonephritis.

2.  The veteran perfected an appeal of the RO's September 
1997 decision, insofar as the RO denied the application to 
reopen a claim of service connection for a kidney disorder, 
to include glomerulonephritis.

3.  The veteran died on August [redacted], 1999.

4.  The veteran's appeal was pending at the time of his 
death.


CONCLUSION OF LAW

The Board does not have jurisdiction to adjudicate the merits 
of the present appeal.  38 U.S.C.A. § 7104(a) (West Supp. 
1999); 38 C.F.R. § 20.1302 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that if a claimant perfects an 
appeal to the Board of an adverse determination with regard 
to his entitlement to disability compensation benefits under 
chapter 11 of title 38 of the United States Code, then dies 
before the appeal can be adjudicated, the determination 
appealed is rendered a nullity.  Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997).  Lacking a viable underlying 
decision by the agency of original jurisdiction, the Board 
cannot proceed to adjudicate the appeal on the merits.  It 
does not have jurisdiction to do so.  Id. at 334.  
38 U.S.C.A. §§ 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998).

In the present case, the record shows that the RO, among 
other things, denied an application to reopen a claim of 
entitlement to service connection for a kidney disorder, to 
include glomerulonephritis, by a decision entered in 
September 1997.  The record further shows that the veteran 
perfected an appeal of that determination to the Board.  
Unfortunately, however, he died on August [redacted], 1999, 
before the Board had an opportunity to adjudicate his appeal.  
Under applicable law, outlined above, his death operates to 
deprive the Board of jurisdiction to proceed to the merits of 
his claim.  The appeal must therefore be dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the veteran.



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

